FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D21-2375
                  _____________________________

MARIO VERASSO,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Madison County.
Melissa G. Olin, Judge.

                        September 14, 2022

                OPINION ON MOTION TO SUPPLEMENT
                      THE RECORD ON APPEAL

PER CURIAM.

     The Court grants Appellant’s motion filed June 30, 2022,
seeking to supplement the record on appeal with a copy of
Appellant’s videotaped interview with law enforcement, entered
into evidence as State’s Exhibit 2. Counsel for movant shall ensure
preparation and transmittal of the supplemental record by the
clerk of the circuit court within fifteen days.

    The Court extends time for service of the initial brief to thirty
days following transmittal of the supplemental record.
     We write to note an issue that has arisen in multiple criminal
cases. Specifically, this Court has noted an increase of cases where
the counsel for an appellant files multiple motions to supplement
the record. In many of these cases, the motions have included
requests for records or transcripts that could have been requested
in one motion had a thorough review of the record been conducted.
The Court notes that counsel has an obligation to thoroughly
review the record upon assignment. The Court does not construe
the opportunity to supplement the record as an ongoing
mechanism to obtain an indirect extension of time, much less a
series of such extensions, as to material that counsel knew, or
should have known through the exercise of diligent review at
inception of the appeal, existed and was or might be needed for the
appeal. Counsel’s obligation of timeliness demands an early,
careful, and complete assessment of the need to supplement the
record on appeal, so as to avoid unnecessary delay in disposition.

B.L. THOMAS, KELSEY, and WINOKUR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Jessica J. Yeary, Public Defender, and Kathleen Pafford, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.




                                 2